2013 WI 86
                                     OFFICE OF THE CLERK


                               110 EAST MAIN STREET, SUITE 215
                                        P.O. BOX 1688
                                   MADISON, WI 53701-1688
                                     TELEPHONE (608) 266-1880
                                     FACSIMILE (608) 267-0640
                                        Web Site: www.wicourts.gov




                                                                     October 22, 2013
To:

Douglas James Hoffer
de la Mora & de la Mora                                    Lauren Stuckert
15255 Watertown Plank Rd.                                  Law Offices of Andrew Mishlove
Elm Grove, WI 53122                                        4425 N. Port Washington Rd., #110
                                                           Glendale, WI 53212
Andrew Mishlove
Law Offices of Andrew Mishlove
4425 N. Port Washington Rd. #110
Milwaukee, WI 53212-1035

You are hereby notified that the Court has entered the following Order for Editorial Revision:


2011AP2888                  Village of Elm Grove v. Richard K. Brefka

         Attorney Andrew Mishlove has filed a motion requesting that this court issue an order
that editorially revises the written decision in the above-entitled matter. Specifically, he requests
that the court editorially revise the opinion to reflect in a footnote that "Attorney Mishlove was
first retained in the matter subsequent to the time that the ten-day time limit for demanding a
refusal hearing was missed." He avers that "Mr. Brefka, or his predecessor counsel, missed that
time limit several months before the date that Attorney Mishlove was retained."

       Therefore,

       IT IS HEREBY ORDERED that footnote 3 is editorially revised to add the following
paragraph to the beginning of the footnote: "Finally, we note that Attorney Andrew Mishlove
first made an appearance in this case subsequent to the time that the ten-day time limit for
demanding a refusal hearing had expired. It appears that Mr. Brefka, or his predecessor counsel,
missed the time prior to the date of Attorney Mishlove's appearance." The second paragraph of
footnote 3 will then begin, "Further, we note that Tthe municipal court . . . ."


                                                                     Diane M. Fremgen
                                                                     Clerk of Supreme Court